EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gerald Hespos on 4/29/2022.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 4 & 9-13 directed to Invention 2 of the Requirement for Election/Restriction filed 4/3/2020 which was non-elected without traverse.  Accordingly, claims 4 & 9-13 been cancelled.

The application has been amended as follows: 
Claim 4 & 9-13. Cancel
Claim 8. Cancel

Reasons for Allowance
Claim(s) 14 is/are allowed.
The following is an Examiner’s statement of reasons for allowance: 
In independent claim(s) 14 none of the prior art references when cited separately or together discloses "the lifting platform having at least two laterally spaced apart pillars each of which has at least one height-changeable pivotable arm, each of the arms being telescopically displaceable in length and an end of each of the arms remote from the respective pillar having an opening, coupling and decoupling devices that include internally threaded sleeves temporarily arranged in the openings of the respective arms, externally threaded bolts threadedly engaged respectively with the internally threaded sleeves, bores extending into bottom ends of the bolts and supporting plates fixed to top ends of the bolts for supporting the vehicle, the method comprising: displacing the arms so that the supporting plates align respectively with receiving points on an underbody of the vehicle; raising the arms relative to the pillars so that the supporting plates approach the receiving points on the underbody of the vehicle; rotating the bolts relative to the sleeves so that all of the supporting plates engage the receiving points on the underbody of the vehicle; raising the arms farther along the pillars to lift the vehicle sufficiently to work on the underbody; transferring the vehicle to the carrying device during a work interruption by: positioning the carrying device under the vehicle; individually adjusting receiving points of the carrying device to align with the bores in the bolts; lowering the arms along the pillars so that the receiving points engage in the bores; continuing lowering the arms so that the sleeves, the bolts and the supporting plates separate from the arms and remain on the receiving points" and all of the other claimed features set forth in the independent claims of the present invention to be patentable in view of the best prior art of record.
Regarding claim(s) 14, the closest prior is art Thomas (US 20170297472 A1) but fails to disclose limitations listed above.
Claims 5-7 are considered allowable as a result of being dependent on an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608. The examiner can normally be reached Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST [0900-1700 EST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R MCCONNELL/Examiner, Art Unit 3723                                                                                                                                                                                                        
Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        May 2, 2022